        Case: 4:19-cv-00136-DAS Doc #: 41 Filed: 05/06/21 1 of 1 PageID #: 185




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

ERIC D. JONES                                                                             PLAINTIFF

v.                                                                               No. 4:19CV136-DAS

DR. TONY CASTILLO                                                                     DEFENDANTS


                      ORDER GRANTING DEFENDANTS’ MOTION [36]
                       TO FILE EXHIBITS TO THEIR MOTION FOR
                         SUMMARY JUDGMENT UNDER SEAL

        This matter comes before the court on the motion [36] by the defendants to file certain exhibits

to their motion [34] for summary judgment under seal. As the document in question contains sensitive

information, the instant motion [36] is GRANTED. The Clerk of the Court is DIRECTED to

restrict access to the exhibit regarding medical records to parties only.

        SO ORDERED, this, the 6th day of May, 2021.


                                                         /s/ David A. Sanders
                                                         DAVID A. SANDERS
                                                         UNITED STATES MAGISTRATE JUDGE
